EXHIBIT 10.4
 
Execution Version
 

 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (together with all amendments, restatements,
modifications, supplements and revisions thereof in accordance with its terms,
the “Agreement”) is made as of March 20, 2012 by Borealis Mining Company, a
corporation organized and existing under the laws of the State of Nevada (the
“Debtor”) in favor and for the benefit of Waterton Global Value, L.P., by its
Investment Manager, Altitude Management Ltd.  (with its successors and assigns,
the “Secured Party”).
 
Recitals
 
A. Pursuant to that certain Bridge Loan Agreement dated as of March 20, 2012 (as
amended, modified, supplemented, restated, replaced or extended, the “Loan
Agreement”) among Gryphon Gold Corporation, as borrower (the “Borrower”), the
Debtor, as a guarantor, certain other guarantors thereto from time to time
identified as a “Guarantor,” as guarantors, and the Secured Party, as the
lender, the Secured Party has agreed to establish in favor of the Debtor a
senior secured, non-revolving credit facility, subject to the terms and
conditions therein.


B. The Debtor is a wholly owned subsidiary of the Borrower, and the Debtor will
directly and indirectly benefit from the Loan Agreement and the loans made to
the Borrower pursuant thereto.  The Debtor has irrevocably and unconditionally
guaranteed the payment and performance of the obligations arising under the Loan
Agreement and each other Loan Document (defined below) pursuant to a Guarantee
of even date herewith (the “Guarantee”).


C. The Debtor expects to derive substantial direct and indirect benefit from the
amounts made available under the Loan Agreement and from such financial and
other support as the Borrower may in the future provide to Debtor.  The Debtor
and the Borrower are engaged in related businesses and are integrated to such an
extent that the financial strength and flexibility of each of them has a direct,
tangible and immediate impact on the success of the other.  The Debtor is
interested in and will be financially benefited by the business success of the
Borrower and has entered into this Agreement and the other Loan Documents for
legitimate business purposes.


D. It is a condition precedent to the Secured Party’s obligation to enter into
and maintain the Loan Agreement and to make the Loan thereunder that the Debtor
shall have executed and delivered this Agreement to secure the payment and
performance of the Loan Agreement and the other Loan Documents, all as more
fully described herein.


E. In order to secure the prompt and complete payment and performance of all
indebtedness, guaranties, duties, covenants, agreements and obligations owing or
to be owed by the Borrower to the Secured Party, and as a condition to the
Secured Party entering into the Loan Agreement and making the Loan to the
Borrower, the Debtor has agreed to execute and deliver this Agreement to the
Secured Party.
 

 
 
 

--------------------------------------------------------------------------------

 

Agreement


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Debtor and the Secured Party hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
1.1  Definitions.
 
(a) Unless otherwise defined herein or in the Loan Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC.
 
(b) The following terms shall have the following meanings:
 
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
 
“Bankruptcy Code” means the United States Bankruptcy Code, as amended from time
to time.
 
“Business Premises” means the Debtor’s chief executive office as indicated on
Schedule 1 attached hereto.
 
“Collateral” means all of the Debtor’s personal property, including, without
limitation, all right, title and interest of the Debtor, whether now owned or
existing or hereafter acquired or arising, and wheresoever located, in, to and
under (with each of the following capitalized terms having the meaning given
thereto in the UCC):
 
(i) all Accounts;


(ii) all As-Extracted Collateral;


(iii) all Chattel Paper;


(iv) all Commercial Tort Claims;


(v) all Commodity Accounts;


(vi) all Commodity Contracts;


(vii) all Deposit Accounts set forth and described in Schedule 1;


(viii) all Documents;


(ix) all Equipment;
 
-2-
 

--------------------------------------------------------------------------------

 

 
(x) all Fixtures;


(xi) all General Intangibles;


(xii) all Goods and all Accessions thereto, and Goods with which the Goods are
commingled;


(xiii) all Instruments;


(xiv) all Intellectual Property;


(xv) all Inventory;


(xvi) all Investment Property;


(xvii) all Letter-of-Credit Rights;


(xviii) all Promissory Notes;


(xix) all Software;


(xx) all other personal property not otherwise described above;


(xxi) all books and records pertaining to the Collateral; and


(xxii) to the extent not otherwise included, all Proceeds, products, income and
profits of the foregoing, and all accessions thereto and all collateral security
and guarantees given by any Person with respect to any of the foregoing.


Notwithstanding the foregoing, “Collateral” shall not include “Excluded Assets”
(as defined below) until such time as the prohibitions causing such property to
be Excluded Assets have terminated (howsoever occurring); upon the termination
of such prohibitions, the Secured Party will be deemed to automatically have and
at all times from and after the date hereof to have had, without the taking of
any action or delivery of any instrument, a security interest in such Excluded
Assets, and the Debtor agrees to take all actions necessary in the reasonable
judgment of the Secured Party, if any, to perfect such security interest.
 
“Debtor” shall have the meaning assigned to such term in the Preamble hereof.
 
“Event of Default” means any of the events described in Article VI hereof.
 
“Excluded Assets” means any contract, agreement, permit or license (together
with the Equipment, Fixtures or Goods subject to any such contract, agreement,
permit or license) to the extent that the Debtor is validly prohibited from
granting a security interest in such contract, agreement, permit or license (and
the Equipment, Fixtures or Goods subject thereto) pursuant to the terms thereof,
but only to the extent that such prohibition is not invalidated under the UCC.
 
-3-
 

--------------------------------------------------------------------------------

 
 
“Governmental Requirement” means any law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, approval or other direction or
requirement (including Environmental Laws, the Project Permits, energy
regulations, occupational, safety and health standards or controls, taxation
laws and Applicable Securities Legislation) of any Governmental Entity.
 
“Guarantor” shall have the meaning assigned to such term in the Recitals.
 
“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder; (c)
any substance the presence of which on any property now or hereafter owned,
operated or acquired by the Debtor is prohibited or regulated by any
Governmental Requirement similar to those set forth in this definition; and (d)
any other substance which requires special handling in its collection, storage,
treatment or disposal pursuant to Governmental Requirements.
 
“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
on any property owned, operated or controlled by the Debtor or for which the
Debtor has responsibility, including, without limitation, improvements,
facilities, soil, water, air or other elements on, or of, any property now or
hereafter owned, operated or acquired by the Debtor, and any other contamination
by Hazardous Materials for which the Debtor is, or is claimed to be, responsible
 
“Indemnified Party” shall have the meaning assigned to such term in Section
8.11.
 
“Lien” means, as to any Person, any mortgage, deed of trust, debenture, lien,
pledge, charge, security interest, hypothecation, indenture, preferential right,
assignment, option, production payment or other lien, encumbrance or collateral
security Instrument in, on or to, or any right or interest, or the title of any
vendor, lessor, lender or other secured party to, or interest or title of any
Person under any conditional sale or other title retention agreement or capital
lease with respect to, any property or asset owned or held by such Person, the
signing of any mortgage, deed of trust, pledge, charge, security agreement,
hypothecation, indenture, assignment or similar instrument, or the signing or
filing of a financing statement, personal property security act filing or other
similar Instrument, which names such Person as debtor, or the signing of any
security agreement or other similar Instrument authorizing any other party as
the secured party thereunder to file any financing statement, personal property
security act filing or other similar Instrument.  A Person shall be deemed to be
the owner of any assets that it has placed in trust for the benefit of the
holders of its indebtedness, which indebtedness is deemed to be extinguished
under GAAP but for which such Person remains legally liable, and such trust
shall be deemed to be a Lien.
 
“Loan Agreement” shall have the meaning assigned to such term in the Recitals.
 
“Losses” shall have the meaning assigned to such term in Section 8.11.
 
-4-
 

--------------------------------------------------------------------------------

 
 
“Necessary Endorsement” means undated stock powers endorsed in blank or other
proper instruments of assignment duly executed and such other instruments or
documents as the Secured Party may reasonably request.
 
“Obligations” shall mean the full, punctual and complete observance and
performance of all present and future duties, covenants, indebtedness,
responsibilities and obligations, monetary and otherwise, due to Secured Party
under the Loan Agreement, the Gold and Silver Supply Agreement, this Agreement
or any other Loan Document (extending to all principal amounts, interest, late
charges, fees, prepayment fees, early termination fees, costs and all other
charges, sums and amounts, as well as all costs and expenses payable by the
Credit Parties under the Loan Agreement, the Gold and Silver Supply Agreement,
this Agreement and any other Loan Document), whether direct or indirect,
contingent or noncontingent, matured or unmatured, accrued or not accrued, joint
or several, arising as principal, guarantor, surety, accommodation party or
otherwise, whether or not now contemplated, whether or not any instrument or
agreement relating thereto specifically refers to this Agreement, as well as all
renewals, refinancings, consolidations, re-castings and extensions of any of the
foregoing.
 
“Obligor” shall mean individually and collectively, the Debtor and each
endorser, guarantor and surety of the Obligations; any person who is primarily
or secondarily liable for the repayment of the Obligations, or any portion
thereof; and any person who has granted security for the repayment of any of the
Obligations.
 
“Repayment Account” shall have the meaning assigned to such term in Section
7.1(g).
 
“Secured Party” shall have the meaning assigned to such term in the Preamble
hereof.
 
“Security Documents” means any and all agreements, documents or instruments
granting, pledging, protecting or perfecting any Lien in favor of the Secured
Party, as any of the foregoing may be modified, amended, supplemented, extended
or restated.
 
“Subsidiary” means, in respect of any Person at any date, (i) any corporation,
company, limited liability company, association or other business entity of
which securities, membership interests or other ownership interests representing
fifty percent (50%) or more of the voting power of all equity interests are
owned or held, directly or indirectly, by such Person, (ii) any partnership,
limited liability company or joint venture wherein the general partner, managing
partner or operator is, directly or indirectly, such Person, or (iii) any other
Person that is otherwise directly or indirectly Controlled by such Person.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such United States jurisdiction that governs the perfection or priority of the
Secured Party’s security interest in any item or portion of the Collateral.
 
“Voting Stock” shall mean the shares of any class of capital stock of a
corporation having ordinary voting power to elect the directors, officers or
trustees thereof, including such shares that shall or might have voting power by
reason of the occurrence of one or more conditions or contingencies.
 
-5-
 

--------------------------------------------------------------------------------

 

 
(c) The rules of interpretation specified in the Loan Agreement shall be
applicable to this Agreement. Capitalized terms used but not otherwise defined
herein that are defined in the Loan Agreement shall have the meanings given to
them in the Loan Agreement.
 
(d) The Secured Party and the Debtor agree that the Schedules hereof and all
descriptions of the Collateral contained in the Schedules and all amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
 


ARTICLE II
GRANT OF SECURITY INTEREST AND OBLIGATIONS
 
2.1  Security Interest.
 
(a) As collateral security for the prompt and complete payment and performance
in full of all of the Obligations, the Debtor hereby assigns, pledges and grants
to the Secured Party a Lien on and continuing security interest in and to, and
pledge and assignment of, all of the right, title and interest of the Debtor in,
to and under the Collateral.
 
(b) From and after the Closing Date, the Debtor shall not permit to become
effective in any document creating, governing or providing for any permit,
lease, license, contract, instrument, General Intangible or other agreement, a
provision that would prohibit the creation of a Lien on such permit, lease,
license, contract, instrument, General Intangible or other agreement in favor of
the Secured Party.
 
(c) The Secured Party’s security interest shall continually exist until all
Obligations have been paid and performed in full.
 
2.2  Filings.  The Debtor hereby irrevocably authorizes the Secured Party at any
time and from time to time to file in any relevant jurisdiction any financing
statements or other similar filings and amendments thereto covering the
Collateral that contain the information required, with respect to each
applicable jurisdiction, whether pursuant Article 9 of the UCC or other
Governmental Requirements, including (a) whether the Debtor is an organization,
the type of organization and any organizational identification number issued to
the Debtor, and (b) any financing or continuation statements or other documents
or instruments, without the signature of the Debtor where permitted by law.  The
Debtor agrees to provide all information described in the immediately preceding
sentence to the Secured Party promptly upon request by the Secured Party. The
Debtor agrees to pay all taxes, fees and costs (including reasonable attorneys’
fees) paid or incurred by the Secured Party in connection with the preparation,
filing or recordation thereof.    The Debtor waives receipt of any such
financing statements that are registered by the Secured Party and any
confirmation of registration.
 
ARTICLE III
PERFECTION; FURTHER ASSURANCES
 
3.1  Delivery of Certain Collateral.  Contemporaneously with or prior to the
execution of this Agreement, the Debtor shall deliver or cause to be delivered
to the Secured Party any and all certificates and other instruments representing
or evidencing any Collateral that is Investment Property, together with all
Necessary Endorsements, in each case subject to Permitted Liens.
 
-6-
 

--------------------------------------------------------------------------------

 
 
3.2  Further Assurances and Corrective Instruments.  The Debtor shall promptly
make, execute, acknowledge and deliver, or cause to be made, executed,
acknowledged and delivered, all such additional things, deeds, assurances,
documents, acknowledgments, certificates and instruments and to take such
further acts as the Secured Party may in its judgment deem necessary or
appropriate to (a) protect, maintain and preserve the Collateral; (b) protect,
maintain and preserve the Secured Party’s security interest in the Collateral;
and (c) protect, vest in and assure to the Secured Party its rights or remedies
hereunder or in any of the Collateral and the perfection and priority of its
rights therein, including, without limitation, placing legends on Collateral or
on books and records pertaining to Collateral stating that the Secured Party has
a security interest therein.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
The Debtor hereby remakes and restates its representations and warranties set
forth in the Loan Agreement and incorporates them herein as if set forth herein
and further represents, and warrants as follows:
 
4.1  State of Incorporation, Legal Name and Identification Number.  The Debtor’s
name as it appears in official filings in the state of organization, all prior
names of the Debtor during the past five years, as they appeared from time to
time in official filings in the state of its incorporation or organization, the
type of entity of the Debtor (including corporation, partnership, limited
partnership or limited liability company), organizational identification number
issued by the Debtor’s state of organization or a statement that no such number
has been issued, the Debtor’s state of organization, the location of the
Debtor’s chief executive office, principal place of business, all warehouses,
consignees and processors with whom Inventory or other Collateral is stored or
located and other premises where Collateral is stored or located, and the
locations of its books and records concerning the Collateral are set forth on
Schedule 1 hereto.
 
4.2  Existence.  The Debtor is (a) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (b) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (c) is
in compliance with all requirements of Law.
 
4.3  Power and Authorization.  The Debtor has the power and authority, and the
legal right, to own or lease and operate its property, and to carry on the
business as now conducted and as proposed to be conducted, and to execute,
deliver and perform the Loan Documents to which it is a party. The Debtor has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by, or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except the filings referred to in Schedule
2.  Each Loan Document has been duly executed and delivered by the Debtor
thereto.
 
-7-
 

--------------------------------------------------------------------------------

 
 
4.4  Enforceability.  This Agreement constitutes, and each other Loan Document
when delivered hereunder will constitute, a legal, valid and binding obligation
of the Debtor thereto, enforceable against the Debtor in accordance with its
terms.
 
4.5  No Contravention.  The execution, delivery and performance of this
Agreement and the other Loan Documents will not violate any requirement of Law
or any contractual obligation of the Debtor and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
assets pursuant to any requirement of Law or any such contractual obligation
(other than the Liens created by the Loan Documents). No requirement of Law or
contractual obligation applicable to the Debtor would reasonably be expected to
have a Material Adverse Effect.
 
4.6  No Litigation.  No action, suit, litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or threatened by
or against the Debtor or against any of its property or assets (i) with respect
to any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that would reasonably be expected to have a Material Adverse
Effect.
 
4.7  Ownership of Property and No Other Liens.  The Debtor has fee simple title
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all the Collateral, and none of such property
is subject to any Lien, claim, option or right of others, except for Permitted
Liens. No person other than the Secured Party has control or possession of all
or any part of the Collateral, except as permitted by the Loan Agreement.
 
4.8  Valid Security Interest.  This Agreement creates, in favor of the Secured
Party, a valid security interest in the Collateral, subject only to Permitted
Liens, securing the payment and performance of the Obligations.  Upon the making
of the filings described in Section 2.2 and the filing of any continuation
statements required by the UCC, the Secured Party will have and will continue to
have as security for the Obligations a valid and perfected Lien, with the Agreed
Priority (as defined in the Loan Agreement), on all the Collateral which may be
perfected by filing UCC financing statements, free of all other Liens, claims
and rights of third parties whatsoever, except for Permitted Liens. Except for
the filing of UCC financing statements and the delivery of the certificates and
other instruments provided in Section 3.1 and Section 5.5, and the execution of
any control agreement, no action is necessary to create, perfect or protect the
security interests created in the Collateral.  Without limiting the generality
of the foregoing, except for the filing of said financing statements, no consent
of any third parties and no authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for (a) the execution, delivery and performance of this Agreement, (b)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (c) the enforcement of the rights of the Secured Party
hereunder.  If any, all required consents (including, without limitation, from
stockholders or creditors of the Debtor) necessary for the Debtor to enter into
and perform its obligations hereunder have been obtained.
 
-8-
 

--------------------------------------------------------------------------------

 

 
 
4.9  No Transfer of Collateral.   The Debtor shall not sell, offer to sell,
dispose of, convey, assign or otherwise transfer, or grant any option with
respect to, restrict, or grant, create, permit or suffer to exist any Lien on,
any of the Collateral pledged by it hereunder or any interest therein except for
the Permitted Liens.
 
4.10  Commercial Purpose.  This Agreement and the transactions contemplated by
the Loan Documents do not constitute a “consumer transaction” as defined in the
UCC. None of the Collateral was or will be purchased or held primarily for
personal, family or household purposes and no Deposit Account is used primarily
for personal, family or household purposes.
 
4.11  Patents, Trademarks, etc.  The Debtor owns, possesses or has the right to
use all necessary patents, patent rights, licenses, trademarks, trade names,
trade name rights, copyrights and franchises to conduct its business, without
any known conflict with any patent, patent right, license, trademark, trademark
rights, trade name right, trade name, copyright or franchise right of any other
person.  As of the date hereof, the Debtor does not have any interest in, or
title to, any patent, trademark or registered copyright.
 
4.12  Consents, etc.  During the occurrence and continuation of an Event of
Default, in the event that the Secured Party desires to exercise any remedies,
voting or consensual rights or attorney-in-fact powers set forth in this
Agreement and determines it necessary to obtain any approvals or consents of any
Governmental Entity or any other person therefor, then, upon the reasonable
request of the Secured Party, the Debtor agrees to use its best efforts to
assist and aid the Secured Party to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
 
4.13  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest.  The Debtor represents and warrants that all financing statements,
agreements, instruments and other documents necessary to perfect the pledge and
security interest granted by it to the Secured Party in respect of the
Collateral have been delivered to the Secured Party in completed and, to the
extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office necessary for the perfection of such
interest.  The Debtor agrees that at the sole cost and expense of the Debtor,
the Debtor will take all actions necessary and otherwise cooperate with Secured
Party to maintain the security interest created by this Agreement in the
Collateral as a perfected security interest, with the Agreed Priority, to the
extent required hereunder.
 
4.14  Recitals.  The Recitals are true and correct in all respects.
 
ARTICLE V
COVENANTS
 
The Debtor covenants and agrees with the Secured Party that, until the security
interest created herein is discharged, the Debtor will perform and fulfill each
of the affirmative and negative covenants in the Loan Agreement applicable to
the Debtor and each of the following:
 
5.1  Conferences with Officers and Others.  At all times, the Debtor will permit
the Secured Party, its agents, advisors and representatives to (a) access all of
the Debtor’s properties and facilities, (b) discuss the Debtor’s business,
affairs, finances and accounts with any officers, managers and employees of the
Debtor, and (c) review and inspect the Collateral, wherever located, and the
Debtor shall pay all reasonable costs of such activities described in (a), (b)
and (c).
 
-9-
 

--------------------------------------------------------------------------------

 

 
 
5.2  Defend Collateral.  Except for Permitted Liens, the Debtor will maintain
the Liens and security interests provided for hereunder as valid and perfected
Liens, each with the Agreed Priority, and security interests in the Collateral
in favor of the Secured Party until this Agreement and the security interests
hereunder shall be terminated pursuant hereto.  The Debtor hereby agrees to (a)
promptly pay when due all transportation, storage, warehousing, mechanics,
materialmen, construction, maintenance and other such charges, fees, expenses or
amounts affecting or arising out of or relating to the Collateral; and (b) use
commercially reasonable efforts to defend the Collateral against the claims of
any and all Persons and entities; and (c) safeguard and protect all Collateral
for the account of the Secured Party.
 
5.3  Insurance.  The Debtor will maintain comprehensive casualty insurance on
the Collateral as required pursuant to Section 7.5 of the Loan Agreement. The
Debtor hereby assigns to the Secured Party and grants to the Secured Party a
security interest in any and all proceeds of such policies and authorizes and
empowers the Secured Party to adjust or compromise any loss under such policies
and to collect and receive all such proceeds.  The Debtor hereby authorizes and
directs each insurance company to pay all such proceeds directly and solely to
the Secured Party and not to the Debtor and the Secured Party jointly. The
Debtor authorizes and empowers the Secured Party to execute and endorse in the
Debtor’s name all proofs of loss, drafts, checks and any other documents or
instruments necessary to accomplish such collection, and any persons making
payments to the Secured Party under the terms of this paragraph are hereby
relieved absolutely from any obligation or responsibility to see to the
application of any sums so paid.  After deduction from any such proceeds of all
costs and expenses (including attorneys’ fees) incurred by the Secured Party in
the collection and handling of such proceeds, the net proceeds shall be applied
as follows.  If no Event of Default shall have occurred and be continuing, such
net proceeds may be applied either toward replacing or restoring the Collateral
(at the Debtor’s option), in a manner and on terms satisfactory to the Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as the Secured Party shall determine in the Secured Party’s sole (but
reasonable) discretion.  In the event that the Debtor may and does elect to
replace or restore as aforesaid, then such net proceeds shall be deposited in a
segregated account of the Debtor at a bank acceptable to the Debtor and the
Secured Party subject to the sole order of the Secured Party and shall be
disbursed therefrom by the Secured Party in such manner and at such times as the
Secured Party deems appropriate to complete such replacement or restoration;
provided, however, that if an Event of Default shall occur at any time before or
after replacement or restoration has commenced, then thereupon the Secured Party
shall have the option to apply all remaining net proceeds either toward
replacing or restoring the Collateral, in a manner and on terms satisfactory to
the Secured Party, or as a credit against such of the Obligations, whether
matured or unmatured, as the Secured Party shall determine in the Secured
Party’s sole discretion.  If an Event of Default shall have occurred prior to
such deposit of the net proceeds, then the Secured Party may, in its sole
discretion, apply such net proceeds either toward replacing or restoring the
Collateral, in a manner and on terms satisfactory to the Secured Party, or as a
credit against such of the Obligations, whether matured or unmatured, as the
Secured Party shall determine in the Secured Party’s sole discretion.
 
-10-
 

--------------------------------------------------------------------------------

 

 
 
5.4  Provision of Documents.  Whenever required by the Secured Party, the Debtor
shall (a) cooperate with the Secured Party to obtain and keep in effect one or
more control agreements in Deposit Account, Electronic Chattel Paper, Investment
Property and Letter-of-Credit Rights Collateral; and (b) promptly deliver to the
Secured Party, with all endorsements and/or assignments required by the Secured
Party, all Instruments, Chattel Paper, guaranties and the like received by the
Debtor constituting, evidencing or relating to any of the Collateral or proceeds
of any of the Collateral.
 
5.5  Notice of Event of Default.  Immediately notify the Secured Party in
writing of the occurrence of any Event of Default or any event or existing
condition which, with the giving of notice and/or the lapse of time, could
constitute an Event of Default or which might materially and adversely affect
the financial conditions or operations of the Debtor and the facts with respect
thereto.
 
5.6  Deposit Accounts.  Inform the Secured Party upon the opening of any Deposit
Account that is not currently open as of the date hereof and comply with Section
5.4 with respect to such Deposit Account.
 
5.7  Loan Document Covenants. The Debtor will perform and fulfill each of the
covenants in the Loan Documents that is applicable to the Debtor.
 
ARTICLE VI
EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
6.1  Occurrence of an Event of Default.  An event of default (howsoever defined)
under the Loan Agreement, or any other Loan Document.
 
6.2  Security Interest.  This Agreement or any other security agreement, pledge,
mortgage, deed of trust or other similar document, agreement or instrument
granting a security interest in, pledge of or charge over the assets of the
Debtor in favor of the Secured Party, after delivery thereof shall, for any
reason except to the extent permitted by the terms thereof, cease to create a
valid and perfected Lien on any of the assets and collateral purported to be
covered thereby, or the Debtor shall so state in writing or the Debtor or any
other Person shall take or agree to take any action threatening the validity,
perfection or priority of any such security interest.
 
ARTICLE VII
RIGHTS AND REMEDIES
 
7.1  Rights and Remedies of the Secured Party.  Upon and after the occurrence
and during the continuance of an Event of Default, the Secured Party may,
without notice or demand, exercise in any jurisdiction in which enforcement
hereof is sought, the following rights and remedies, in addition to the rights
and remedies available to the Secured Party under the other Loan Documents, the
rights and remedies of a secured party under the UCC and all other rights and
remedies available to the Secured Party under applicable Governmental
Requirements, whether at law or in equity, all such rights and remedies being
available to the Secured Party and being cumulative and enforceable
alternatively, successively or concurrently:
 
-11-
 

--------------------------------------------------------------------------------

 
 
(a) Declare all Obligations to be immediately due and payable and the same shall
thereupon become immediately due and payable without presentment, demand for
payment, protest or notice of any kind, all of which are hereby expressly
waived.
 
(b) Institute any proceeding or proceedings to enforce the Obligations and any
Liens of the Secured Party.
 
(c) Take possession of the Collateral, and for that purpose, so far as the
Debtor may give authority therefor, enter upon any premises on which the
Collateral or any part thereof may be situated and remove the same therefrom
without any liability for suit, action or other proceeding, the Debtor HEREBY
WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT
TO REPOSSESSION OF COLLATERAL, and require the Debtor, at the Debtor’s expense,
to assemble and deliver the Collateral to such place or places as the Secured
Party may designate.
 
(d) Operate, manage and control the Collateral (including use of the Collateral
and any other property or assets of the Debtor in order to continue or complete
performance of the Debtor’s obligations under any contracts or agreements of the
Debtor), or permit the Collateral or any portion thereof to remain idle or store
the same, and collect all rents and revenues therefrom and sell or otherwise
dispose of any or all of the Collateral upon such terms and under such
conditions as the Secured Party, in its sole discretion, may determine, and
purchase or acquire any of the Collateral at any such sale or other disposition,
all to the extent permitted by applicable Governmental Requirements.
 
(e) Enforce the Debtor’s rights against account debtors and other Obligors.
 
(f) Without notice to the Debtor, any such notice being expressly waived by the
Debtor, to set-off and appropriate and apply any and all deposits, in any
currency or form, and any other credits, indebtedness or claims, in any currency
or form, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Secured Party to or for
the credit or the account of the Debtor, or any part thereof, against and on
account of the obligations and liabilities of the Debtor to the Secured Party
hereunder, whether arising hereunder, under the Loan Agreement, any other Loan
Document or otherwise, as the Secured Party may elect in its sole discretion,
whether or not the Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured.  The
Secured Party shall notify the Debtor of any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Secured Party to set-off and
appropriate are in addition to the other rights and remedies which the Secured
Party may have hereunder, under any other Loan Document, or at law or in equity.
 
(g) To enforce the Debtor’s rights against account debtors and other parties
obligated on Collateral, including, but not limited to, the right to: (i) notify
and/or require the Debtor to notify any or all account debtors and other parties
obligated on Collateral to make
 
-12-
 

--------------------------------------------------------------------------------

 

 
 
payments directly to the Secured Party or in care of a post office lock box
under the sole control of the Secured Party established at the Debtor’s expense
subject to the Secured Party’s customary arrangements and charges therefor, and
to take any or all action with respect to Collateral as the Secured Party shall
determine in its sole discretion, including, without limitation, the right to
demand, collect, sue for and receive any money or property at any time due,
payable or receivable on account thereof, compromise and settle with any Person
liable thereon, and extend the time of payment or otherwise change the terms
thereof, without incurring liability or responsibility to the Debtor;
(ii) require the Debtor to segregate and hold in trust for the Secured Party
and, on the day of the Debtor’s receipt thereof, transmit to the Secured Party
in the exact form received by the Debtor (except for such assignments and
endorsements as may be required by the Secured Party), all cash, checks, drafts,
money orders and other items of payment constituting Collateral or proceeds of
Collateral; and/or (iii) establish and maintain at the Secured Party a
“Repayment Account,” which shall be under the exclusive control of and subject
to the sole order of the Secured Party and which shall be subject to the
imposition of such customary charges as are imposed by the Secured Party from
time to time upon such accounts, for the deposit of cash, checks, drafts, money
orders and other items of payments constituting Collateral or proceeds of
Collateral from which the Secured Party may, in its sole discretion, at any time
and from time to time, withdraw all or any part and apply the same to the
payment of the Obligations.  The Secured Party’s collection and enforcement of
Collateral against account debtors and other persons obligated thereon shall be
deemed to be commercially reasonable if the Secured Party exercises the care and
follows the procedures that the Secured Party generally applies to the
collection of obligations owed to the Secured Party.  All cash and non-cash
proceeds of the Collateral shall be applied by the Secured Party upon the
Secured Party’s actual receipt of cash proceeds against the Obligations, matured
or unmatured, in such order as the Secured Party shall determine in the Secured
Party’s sole discretion.
 
7.2  Notice of Disposition of Collateral and Disclaimer of Warranties.  It is
mutually agreed that commercial reasonableness and good faith require the
Secured Party to give the Debtor no more than ten (10) days prior written notice
of the time and place of any public disposition of Collateral or of the time
after which any private disposition or any other intended disposition is to be
made.  It is mutually agreed that it is commercially reasonable for the Secured
Party to disclaim all warranties which arise with respect to the disposition of
the Collateral.
 
7.3  Reinstatement. To the extent that any payment made or received with respect
to the Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside, defeased or required to be repaid to a trustee, debtor
in possession, receiver, custodian or any other Person under any debtor relief
law, common law or equitable cause or any other Governmental Requirement, then
the Obligations intended to be satisfied by such payment shall be revived and
shall continue as if such payment had not been received by the Secured Party and
the Liens created by this Agreement shall be revived automatically without any
action on the part of any party hereto and shall continue as if such payment had
not been received by the Secured Party.
 
-13-
 

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
MISCELLANEOUS
 
8.1  Care of Collateral.  The Debtor shall have all risk of loss of the
Collateral.  The Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against account debtors
or other parties with prior interests in the Collateral.  The Secured Party
shall deemed to have exercised reasonable care in the custody and preservation
of the Collateral in its possession if it accords such Collateral treatment
substantially equal to the safekeeping that it accords its own property of like
kind. If the Secured Party actually receives any notices requiring action with
respect to Collateral in the Secured Party’s possession, the Secured Party shall
take reasonable steps to forward such notices to the Debtor.  The Debtor is
responsible for responding to notices concerning the Collateral, voting the
Collateral, and exercising rights and options, calls and conversions of the
Collateral; the Secured Party’s sole responsibility with respect thereto is to
take such action as is reasonably requested by the Debtor in writing; provided,
however, the Secured Party is not responsible to take any action that, in the
Secured Party’s sole judgment, would adversely affect the value of the
Collateral as security for the Obligations.  While the Secured Party is not
required to take any actions with respect to the Collateral, if action is
needed, in the Secured Party’s sole discretion, to preserve and maintain the
Collateral, the Debtor authorizes the Secured Party to take such actions, but
the Secured Party is not obligated to do so.
 
8.2  Secured Party May Perform; Secured Party Appointed Attorney-in-Fact.
 
(a) If the Debtor shall fail to perform any covenants contained in this
Agreement or any other Loan Document (including the Debtor’s covenants to
(i) pay the premiums in respect of all required insurance policies, (ii) pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Collateral, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of the Debtor under
any Collateral) or if any representation or warranty on the part of the Debtor
contained herein shall be breached, the Secured Party may (but shall not be
obligated to) advance funds on behalf of the Debtor in order to insure the
Debtor’s compliance with any covenant in this Agreement or any other Loan
Document; provided, however, that, the Secured Party shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which the Debtor fails to pay or perform as and when required hereby and which
the Debtor does not contest in good faith.  Any and all amounts so expended by
the Secured Party shall be paid by the Debtor and shall become part of the
Obligations.  Neither the provisions of this Section 8.2 nor any action taken by
the Secured Party pursuant to the provisions of this Section 8.2 shall prevent
any such failure to observe any covenant contained in this Agreement nor any
breach of representation or warranty from constituting an Event of Default.
 
(b) The Debtor hereby appoints the Secured Party as its attorney-in-fact, with
full power and authority in the place and stead of the Debtor and in the name of
the Debtor, or otherwise, from time to time during the continuation of an Event
of Default, in the Secured
 
-14-
 

--------------------------------------------------------------------------------

 

Party’s discretion, to take any action and to execute any instrument, document
or agreement consistent with the terms of the Loan Agreement, this Agreement and
the other Loan Documents which the Secured Party may deem necessary or advisable
to accomplish the purposes hereof (but the Secured Party shall not be obligated
to and shall have no liability to the Debtor or any third party for failure to
so do or take action).  The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof.  The Debtor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.
 
8.3  Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in the Loan Agreement, all Collateral and proceeds of
Collateral coming into the Secured Party’s possession after the occurrence of an
Event of Default and all payments made by the Debtor may be applied by the
Secured Party to any of the Obligations, whether matured or unmatured, as the
Secured Party shall determine in its sole but reasonable discretion in
accordance with the terms of the other Loan Documents.  The Secured Party may
defer the application of non-cash proceeds of Collateral, including, but not
limited to, non-cash proceeds collected pursuant hereto, to the Obligations
until cash proceeds are actually received by the Secured Party.
 
8.4  Termination; Release.  Upon (a) the complete and irrevocable payment and
performance in full of the Obligations (other than contingent Obligations for
which no claim has been made), (b) the termination and discharge of the Loan
Documents, and (c) such time as there exists no commitment by the Secured Party
which could give rise to any Obligations (other than contingent Obligations for
which no claim has been made), this Agreement shall be terminated, the security
interest in the Collateral shall be released, and the Secured Party shall
execute and deliver such releases and discharges of the security interests
created hereby as the Debtor may reasonably request in writing, the cost and
expense of which shall be paid by the Debtor.
 
8.5  Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Debtor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Loan Agreement and unless in writing
and signed by the Secured Party.  Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by the Debtor from the terms of any provision hereof in each
case shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement or the Loan Documents, no notice to or demand on the Debtor in
any case shall entitle the Debtor to any other or further notice or demand in
similar or other circumstances.
 
8.6  Notices.  All notices, demands, and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) five (5) Business Days after being mailed, if sent by first class mail,
return receipt requested, or (iv) when receipt is acknowledged by an affirmative
act of the Party receiving notice, if sent by facsimile, telecopy, electronic
mail or other electronic transmission device (provided that such an
acknowledgement does not include an
 
-15-
 

--------------------------------------------------------------------------------

 
 
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device).  Notices, demands, and communications to
the parties will, unless another address is specified in writing, be sent to the
address indicated below:
 
If to the Debtor:
 
Borealis Mining Company
611 N Nevada Street
Carson City, Nevada 89703
USA
Attention:  Lisanna Lewis
Facsimile:  (604) 608-3262
 
 
If to the Secured Party:
 
Waterton Global Value, L.P.
Folio House, Road Town,
Tortola, VG1110
British Virgin Islands
Attention:                      Peter Poole
Facsimile:                      (284) 494-8356/7422
 

8.7  Merger and Integration.  This Agreement contains the entire agreement of
the parties hereto with respect to the matters covered and the transactions
contemplated hereby, and no other agreement, statement or promise made by any
party hereto, or by any employee, officer, agent or attorney of any party
hereto, which is not contained herein shall be valid or binding.
 
8.8  No Waiver; Cumulative Remedies.
 
(a) No failure on the part of the Secured Party to exercise, no course of
dealing with respect to, and no delay on the part of the Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy.  All rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies provided by law or otherwise available.
 
(b) In the event that the Secured Party shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Agreement or any other
Loan Document by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason, then and in every such
case, the Debtor, the Secured Party and Secured Party shall be restored to its
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies, privileges and powers of the Secured Party shall
continue as if no such proceeding had been instituted.
 
-16-
 

--------------------------------------------------------------------------------

 
 
8.9  Waivers by the Debtor. The Debtor hereby waives, to the extent the same may
be waived under applicable law: (a) notice of acceptance of this Agreement; (b)
all claims, causes of action and rights of the Debtor against the Secured Party
on account of actions taken or not taken by the Secured Party in the exercise of
the Secured Party’s rights or remedies hereunder, under the Loan Documents or
under applicable law; (c) all claims of the Debtor for failure of the Secured
Party to comply with any requirement of applicable law relating to enforcement
of the Secured Party’s rights or remedies hereunder, under the Loan Documents or
under applicable law; (d) all rights of redemption of the Debtor with respect to
the Collateral; (e) in the event the Secured Party seeks to repossess any or all
of the Collateral by judicial proceedings, any bond(s) or demand(s) for
possession which otherwise may be necessary or required; (f) presentment, demand
for payment, protest and notice of non-payment and all exemptions; (g) any and
all other notices or demands which by applicable law must be given to or made
upon the Debtor by the Secured Party; (h) settlement, compromise or release of
the obligations of any one or more Persons primarily or secondarily liable upon
any of the Obligations; (i) all rights of the Debtor to demand that the Secured
Party release account debtors from further obligation to the Secured Party; and
(j) substitution, impairment, exchange or release of any Collateral for any of
the Obligations.  The Debtor agrees that the Secured Party may exercise any or
all of its rights and/or remedies hereunder, under the Loan Documents and under
applicable Governmental Requirements, from time to time, in any order,
alternatively, successively or concurrently, without resorting to and without
regard to any Collateral or sources of liability with respect to any of the
Obligations.
 
8.10  Expenses. Whether or not any of the transactions contemplated hereby shall
be consummated, the Debtor agrees to pay to the Secured Party on demand the
amount of all costs and expenses paid or incurred by the Secured Party
(including the reasonable fees and expenses of its counsel) in connection with
the negotiation, preparation, delivery, amendment, modification, waiver,
enforcement or administration of this Agreement and the Loan Documents and all
documents and instruments referred to herein and all costs and expenses paid or
incurred by the Secured Party in connection with the filing or recordation of
all financing statements and instruments as may be required by the Secured Party
at the time of, or subsequent to, the execution of this Agreement, including,
without limitation, all documentary stamps, recordation and transfer taxes and
other costs and taxes incident to recordation of any document or instrument in
connection herewith, together with interest on all such amounts at the rate and
calculated in the manner provided in the Loan Agreement.  The Debtor agrees to
save harmless and indemnify the Secured Party from and against any liability
resulting from the failure to pay any required documentary stamps, recordation
and transfer taxes, recording costs or any other costs or expenses incurred or
paid by the Secured Party in connection with this Agreement and the other Loan
Documents.  The provisions of this Section 8.10 shall survive the termination of
this Agreement and the Secured Party’s security interest hereunder and the
payment of all other Obligations.
 
8.11  Indemnification.  The Debtor agrees to indemnify the Secured Party and
each of the Secured Party’s Affiliates and their respective directors, partners,
managers, members, owners, principals, shareholders, officers, employees,
agents, consultants and Representatives (each, an “Indemnified Party” and
collectively, the “Indemnified Parties”), from and against, and to defend and
hold each of the Indemnified Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, fines, suits,
costs, assessments,
 
-17-
 

--------------------------------------------------------------------------------

 
 
charges, claims, Taxes and Other Taxes (other than Excluded Taxes), expenses,
payments or disbursements of any kind whatsoever, including attorneys’ fees and
expenses (collectively “Losses”) which may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred or suffered by or asserted against any Indemnified Party in any way
relating to or arising out of this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby and any claim, investigation,
subpoena, litigation, proceeding or otherwise related to or arising out of this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby (but in any case excluding any such claims, damages, losses,
liabilities, costs or expenses incurred by reason of the gross negligence or
willful misconduct of any Indemnified Party).  The obligations of the Debtor
under this paragraph shall survive the payment in full of the Loan Agreement and
the other Loan Documents and the termination or release of this Agreement.
 
8.12  Obligations Absolute.  All obligations of the Debtor hereunder shall be
absolute and unconditional irrespective of:
 
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Credit Party;
 
(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of,
supplement to or any consent to any departure from the Loan Agreement or any
other Loan Document, or any renewal or restatement of the Loan Agreement or any
other Loan Document or any amount owing thereunder, or any other agreement or
instrument relating thereto, including, without limitation, any increase in the
Obligations.
 
(d) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release, amendment or waiver of or consent to departure from any
guarantee, surety or support agreement for all or any of the Obligations;
 
(e) any manner of application of collateral or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any collateral
for all or any of the Obligations or any other assets of any principal,
guarantor or surety;
 
(f) any change, restructuring or termination of the corporate or company
structure or existence of the Debtor or any affiliate thereof;
 
(g) whether the Debtor’s liability is joint, several, or joint and several, it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each of the Credit Parties, without preference
or distinction among them;
 
(h) whether the Debtor’s liability is as a borrower, maker, acceptor, guarantor,
surety, accommodation party or otherwise, it being the intention of the parties
hereto that each Credit Party is liable for the Obligations as a primary
obligor, independent of the liability or obligations of any other Credit Party;
 
-18-
 

--------------------------------------------------------------------------------

 
 
(i) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Loan Agreement or any other Loan
Document, with respect to the Debtor or any other Credit Party, except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 8.5 hereof; or
 
(j) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Debtor or any affiliate of the Debtor, any other
Person liable for the Obligations or a third party guarantor or grantor of a
security interest.
 
8.13  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Debtor, the Secured Party and their respective successors
and assigns.  The Debtor shall not have the right to assign any of its rights or
obligations hereunder or any interest herein or in any other Loan Document
without the prior written consent of the Secured Party. Subject to Governmental
Requirements, the Secured Party may, at any time, without the consent of the
Debtor, assign to its respective successors and Affiliates, or may grant
participation to one or more banks, financial institutions or other Persons, in
or to all or any part of, and may assign to one or more banks, financial
institutions or other Persons, all or any part of, this Agreement, and, to the
extent of such assignment, such assignee shall have the same obligations, rights
and benefits with respect to the Debtor as it would have had if it were the
Secured Party hereunder.
 
8.14  Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA.
 
8.15 Waiver of Jury Trial.  THE DEBTOR HEREBY (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE SECURED PARTY AND THE
DEBTOR MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO THE DEBTOR-CREDITOR RELATIONSHIP
BETWEEN THE PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE DEBTOR AND THE DEBTOR HEREBY AGREES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE
SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE DEBTOR AND THE SECURED PARTY, SO AS
TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  THE
DEBTOR REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.
 
-19-
 

--------------------------------------------------------------------------------

 
 
8.16  Execution in Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  This Agreement may be validly executed and delivered by facsimile,
portable document format (.pdf) or other electronic transmission, and a
signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.
 
8.17  Severability of Provisions.  If any provision hereof is determined to be
ineffective or unenforceable for any reason, the remaining provisions hereof
shall remain in effect, binding on the parties and enforceable at the election
of the Secured Party in its sole discretion.
 
8.18  Survival. All covenants, agreements, representations and warranties made
hereunder or made in connection with this Agreement and the other Loan Documents
shall survive the execution and delivery of this Agreement, and shall continue
in full force and effect until the security interest created herein is
discharged.
 
8.19  Joint and Several Liability.  The Debtor and the Guarantors are engaged in
related businesses and are integrated to such an extent that the financial
strength and flexibility of each such party has a direct, tangible and immediate
impact on the success of the other parties.  The Debtor and the Guarantors will
derive substantial and immediate direct and indirect benefit from the Loan
Agreement, the Loan Documents and the transactions entered into in connection
therewith.  The Debtor expressly waives any right to revoke, terminate or
suspend this Agreement and acknowledges that it entered into such Agreement in
contemplation of the benefits that it would receive from the Loan Agreement and
the other Loan Documents.
 
8.20  Acknowledgments.    The Debtor hereby acknowledges that:
 
(a) it has been advised by its own legal counsel in the negotiation,
preparation, execution and delivery of this Agreement and each other Loan
Document;
 
(b) this Agreement shall not be construed against any party or more favorably in
favor of any party based upon which party drafted the same, it being agreed and
acknowledged that all parties contributed substantially to the negotiation and
preparation of this Agreement;
 
(c) the Secured Party has no fiduciary relationship with or duty to the Debtor,
and the relationship between the Secured Party, on the one hand, and the Debtor,
on the other hand, in connection herewith is solely that of creditor and debtor;
and
 
(d) this Agreement does not create a joint venture or partnership among the
parties hereto, and no joint venture, partnership or other fiduciary
relationship exists, or shall be deemed to exist, among the Secured Party and
the Debtor.
 
 [Remainder of this page intentionally blank]
 
-20-
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Security Agreement as of the date first above written.
 

 
DEBTOR:


BOREALIS MINING COMPANY,
a Nevada corporation
      By:  ______________________________   Name:     Title:  

 



 
SECURED PARTY:


WATERTON GLOBAL VALUE, L.P.
by its Investment Manager, Altitude Management Limited
      By:  ______________________________        Authorized Signatory

 
 

[Security Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
 
 
 
Schedule 1 to Security Agreement
 
 

--------------------------------------------------------------------------------

 


Schedule 2


Required Filings


1.  
Nevada Secretary of State

2.  
Office of the County Recorder Mineral County, Nevada
















Schedule 2 to Security Agreement
 
 

--------------------------------------------------------------------------------

 
